Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-35 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not disclose that the ground fault interrupt circuit is electrically insulated from the first printed circuit board by an insulative substrate disposed between
the first printed circuit board and the second printed circuit board, wherein the insulative
substrate is comprised of a material having a resistivity greater than ambient air. This
feature in combination with the rest of the claim limitations is not anticipated or rendered
obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 17:
The prior art does not disclose a metal-oxide varistor being in common electrical contact
with the ground fault interrupt circuit and the USB power supply circuit to absorb voltage
transients in either the ground fault interrupt circuit or the USB power supply circuit. This
feature in combination with the rest of the claim limitations is not anticipated or rendered
obvious by the prior art of record.
	The following is an examiner's statement of reasons for allowance of claim 32:
The prior art does not disclose a second hot receptacle contact in electrical contact with the hot line terminal when in the reset state and a second neutral receptacle contact in electrical with the neutral line terminal when in the reset state, wherein the hot receptacle contact is in electrical contact with the second hot receptacle contact by a first fixed contact bridge extending between the hot receptacle contact and
the second hot receptacle contact, wherein the neutral receptacle contact is in electrical
contact with the second neutral receptacle contact by a second fixed contact bridge
extending between the neutral receptacle contact and the second neutral receptacle
contact, wherein the first fixed contact bridge and the second fixed contact bridge are
respectively diverted toward a perimeter of the housing, wherein at least one of a USB
receptacle printed circuit board upon which the USB receptacle is mounted, the USB
receptacle, the ground fault interrupt assembly, or the USB power supply circuit is, at
least in part, disposed between the first fixed contact bridge and the second fixed
contact bridge. This feature in combination with the rest of the claim limitations is not
anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 33:
The prior art does not disclose that the USB power supply circuit comprises a
transformer, wherein the second printed circuit board includes a first side and a second
side, wherein the first side faces the ground fault interrupt assembly, wherein the
second side faces away from the ground fault interrupt assembly, wherein the
transformer is disposed on the second side of the second printed circuit board. This
feature in combination with the rest of the claim limitations is not anticipated or rendered
obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 35:
The prior art does not disclose that the ground fault interrupt assembly is disposed
between the USB power supply circuit and a front cover, wherein the USB power supply
circuit is electrically connected to the USB receptacle by a conductive wire extending
past the ground fault interrupt assembly and between the line conductor and the neutral
conductor. This feature in combination with the rest of the claim limitations is not
anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836